Case 2:17-cv-04112-JFB-SIL Document 31 Filed 08/29/19 Page 1 of 1 PageID #: 298




   MITCHELL L. PASHKIN , ATTORNEY AT LAW

           DEBT COLLECTION DEFENSE                      CONSUMER PROTECTION

                         COURT ACTIONS, TRIALS AND APPEALS

   Mitchell L. Pashkin, Esq., Principal

   Admitted
   Supreme Court of the United States
   United States Court of Appeals for the Second Circuit
   Eastern, Northern, Southern, and Western Federal District of New York
   New York State
                                                              Tel: (631) 335-1107
                                                              Fax: (631) 824-9328

                                                                  mpash@verizon.net

                                  775 PARK AVENUE, STE. 255, HUNTINGTON, NY 11743

   Honorable Joseph J. Bianco
   United States District Court
   100 Federal Plaza
   Central Islip, New York 11722

   Re:      2:17-cv-04112-JFB-SIL
            Iadevaio v. LTD Financial Services, LP
            Status Letter

   August 29, 2019

   Dear Judge Bianco:

            Plaintiff withdraws all remaining causes of action.

   Sincerely,
   Mitchell L. Pashkin
   Mitchell L. Pashkin
